Case 1:20-cv-06539-JMF Document 142-3 Filed 11/13/20 Page 1 of 3




                Exhibit B
        Case 1:20-cv-06539-JMF Document 142-3 Filed 11/13/20 Page 2 of 3




                       THE LAW OFFICES OF JOHN F. BAUGHMAN, PLLC
                                         299 Broadway – Suite 203
                                           New York, NY 10007

                                                                  October 29, 2020

Via Email

Robert Loigman, Esq.
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
robertloigman@quinnemanuel.com

                            In re Citibank August 11, 2020 Wire Transfers
                                       No. 1:20-cv-06539 (JMF)

Dear Bob:

       I enclose documents with the Bates Numbers Citi00029788 - Citi00029790 and
Citi00031168-81 (“Production 15”). As you will see, this production includes “OC Reports.”

        In this regard, I want to clarify one thing. In conversation, you have referred to these OC
Reports as the “Register.” That is not accurate. Accordingly, for the avoidance of doubt, I point
out that we have already produced the Register for the Revlon Term Loan with the reference date
of August 11, 2020 (Citi00029489) and we are producing here the Register for the Revlon Term
Loan with the reference date of August 12, 2020 (Citi00029789).

       We are making this production to you by providing you with access to a File Transfer
Protocol (“FTP”) site via email from Arpad Kluczny-Glomski of Mayer Brown LLP. Our
production of Production 15 is not an admission or acknowledgement that all or any of the material
contained in these documents is relevant to the subject matter of this action, and is without
prejudice to Citibank’s right to contend at trial, or in any other subsequent proceeding, that such
information is inadmissible, irrelevant, and/or not the proper basis for discovery.

       We produce the enclosed materials subject to the objections and limitations set forth in
Citibank’s Responses and Objections to Defendants’ First Request for Production of Documents,
dated September 3, 2020, and as agreed to by the parties through the subsequent meet and confer
process and Judge Furman’s September 15, 2020, order (Dkt. 65). Further, please note that these
documents have been marked “Highly Confidential” pursuant to the Stipulated Protective Order,
dated September 22, 2020 (Dkt. 81) (“Protective Order”) and should be treated accordingly.




                  The Law Offices of John F. Baughman, PLLC practices in conjunction with JFB Legal, PLLC
       Case 1:20-cv-06539-JMF Document 142-3 Filed 11/13/20 Page 3 of 3




       Per our agreement, please confirm in writing in response to this letter that you will
withdraw your request to recall Brendan Zeigon for additional deposition testimony.

       If you have any questions, please let me know.



                                                  Sincerely,

                                                  /s/ John F. Baughman
                                                  John F. Baughman
                                                  The Law Offices of John F. Baughman, PLLC
                                                  Counsel for Plaintiff Citibank




                                              2
